DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
on page 6, line 7, it appears that “twe-dot” should be changed to –two-dot--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 1, last five lines, the claim recites “a plurality of shutters, each of which is arranged to open and close when each of the plurality of spindles enters and exits between the machining chamber and the tool storage chamber, wherein each ATC is corresponding to each of the plurality of spindles and each shutter is provided for each of the plurality of spindles”.  However, the specification does not appear to teach such in a manner demonstrating possession thereof.  
In particular, it is noted that as disclosed, it appears that shutter 13A opens so that spindle 9A can enter and exit between the machining “chamber” 4 and the tool storage chamber 5, and that shutter 13B opens so that spindle 9B can enter and exit between the machining “chamber” 4 and the tool storage chamber 5.  See Figures 1-2, as well as, for example, paragraphs 0024-0032, for example.  This is in contrast to the invention as set forth in claim 1, which indicates that each of the shutters (i.e., both shutters) 13A and 13B are arranged to open and close when each (i.e., both) spindles enters and exits between the machining “chamber” 4 and the tool storage chamber 5.  However, it does not appear that the specification as filed clearly teaches or describes such in a manner so as to demonstrate possession thereof, noting that it does not appear that the specification clearly teaches or describes that, for example, shutter 13B opens when spindle 9A enters and exits between the machining “chamber” 4 and the tool storage chamber 5, nor that shutter 13A opens when spindle 9B enters and exits between the machining “chamber” 4 and the tool storage chamber 5 (re the claim language “a plurality of shutters, each of which is arranged to open and close when each of the plurality of spindles enters and exits between the machining chamber and the tool storage chamber”).  Similarly, regarding the claim limitation (from claim 1) “wherein each ATC is corresponding to each of the plurality of spindles and each shutter is provided for each of the plurality of spindles”, at the very least, it does not appear that the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, last two lines, the claim recites “wherein each ATC is corresponding to each of the plurality of spindles and each shutter is provided for each of the plurality of spindles”.  Firstly, it is unclear as set forth in the claim whether “each ATC” is intended to refer to the previously-recited ATCs or not.  Additionally, it is unclear as set forth in the claim with what “and each shutter is provided for each of the plurality of spindles”, i.e., “wherein”, or “each ATC is corresponding to”.  
In claim 2, line 2, the limitation “the ATC” lacks sufficient clear antecedent basis in the claim, noting that plural ATCs were previously recited in claim 1, such that it is unclear which ATC is intended to be referenced in claim 2.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1493531 A1 (hereinafter, EP ‘531).
A machine translation of EP ‘531 is being made of record on the PTO-892, Notice of References Cited, accompanying this Office Action.  Regarding references herein to paragraph numbers, line numbers, and the like, attention is directed to that machine translation.  
EP ‘531 teaches a multiple spindle machine tool 1 (Figure 1, for example; see also paragraph 0020, for example) including a plurality of spindle 6, 6 (see Figure 1, as well as paragraphs 0020-0022, for example).  The machine tool 1 additionally includes a machining chamber 11 and a tool storage chamber 12.  See Figure 1, as well as paragraphs 0023-0024, for example.  
EP ‘531 additionally teaches a plurality of automatic tool changers or ATCs in the form of tool magazines 13, 13 (see Figure 1, as well as at least paragraphs 0023-0024, 0026, 0003, and 0008-0010, for example).  A plurality of shutters 14, 15 are provided, each of which is arranged to open and close when a respective one of the spindles 6, 6 enters and exits between the machining chamber 11 and the tool storage chamber 12.  See Figure 1, Figures 2a-6c, paragraphs 0023-0027, and particularly 0024 and 0026, for example, though it is also noted that additional discussion regarding the particulars of the various embodiments of shutters is provided in paragraphs 0028-0034.  

Regarding claim 2, the ATCs 13, 13 are “armless” ATCs without a tool exchange arm.  See Figure 1, noting the configuration of disk-type ATCs/magazines 13, 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
October 20, 2021